                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 IN RE:                                               :
 Stacey L. Weber                                      :
                                   Debtor             :     Chapter 13
                                                      :
 Stacey L. Weber                                      :     Bankruptcy No. 1:19-bk-05142-HWV
                                   Movant             :
            v.                                        :
                                                      :
 Home Point Financial Corporation                     :
                              Respondent              :


  RESPONSE OF HOME POINT FINANCIAL CORPORATION TO OBJECTION TO
                         PROOF OF CLAIM

       Respondent, Home Point Financial Corporation, by and through its attorneys, Phelan

Hallinan Diamond & Jones, LLP, hereby responds to Objection to Proof of Claim and in support

thereof, avers as follows:

       1. Denied. It is specifically denied that the Respondent received a refund for Sheriff’s

           Fees and Costs.

       2. Denied. The Proof of Claim should not be stricken as no refund has been provided by

           the Sheriff’s Office.

       WHEREFORE, Respondent, Home Point Financial Corporation respectfully requests

that this Honorable Court deny Objection to Proof of Claim in its entirety.

                                                 Respectfully submitted,

 Date: April 24, 2020                            /s/ Mario J. Hanyon, Esquire
                                                 Mario J. Hanyon, Esq., Id. No.203993
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31340
                                                 Fax Number: 215-568-7616
                                                 Email: mario.hanyon@phelanhallinan.com




Case 1:19-bk-05142-HWV         Doc 36 Filed 04/24/20 Entered 04/24/20 12:19:37              Desc
                               Main Document    Page 1 of 1
